 
 
EXECUTION COPY

 
BROOKDALE SENIOR LIVING INC.
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of June
23, 2009 (the “Effective Date”), by and between Brookdale Senior Living Inc., a
Delaware corporation (the “Company”), and W. E. Sheriff (“Executive”).  Where
the context permits, references to “the Company” shall include the Company and
any successor of the Company.
 
W I T N E S S E T H:
 
WHEREAS, the Company and Executive previously entered into an employment
agreement, dated May 12, 2006 and amended on December 30, 2008 (the “Original
Agreement”), pursuant to which Executive serves as the Chief Executive Officer
of the Company (the “CEO”); and
 
WHEREAS, the Company and Executive mutually desire to amend and restate the
Original Agreement in its entirety on the terms and conditions set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the parties hereto do hereby agree
as follows:
 
1.           SERVICES AND DUTIES.  Subject to Section 2 hereof, from and after
the Effective Date, Executive shall, pursuant to the terms of this Agreement,
continue to be employed by the Company as the CEO, and shall report directly to
the Company’s Board of Directors (the “Board”).  The principal location of
Executive’s employment with the Company shall be the same as Executive’s
principal location of employment as of the Effective Date, although Executive
understands and agrees that Executive may be required to travel from time to
time for business reasons.  During the Employment Term (as defined in Section
2(a)), Executive shall be a full-time employee of the Company and shall dedicate
all of Executive’s working time to the Company and shall have no other
employment and no other business ventures which are undisclosed to the Company
or which conflict with Executive’s duties under this Agreement.  During the
Consulting Term (as defined in Section 2(b)), Executive shall serve the Company
as a Consultant (as defined in Section 2(b)) and shall provide such services to
the Company on an exclusive basis.  Executive shall perform such duties as are
required by the Company from time to time and normally associated with
Executive’s position, together with such additional duties, commensurate with
Executive’s position, as may be assigned to Executive from time to time by the
Board.  Notwithstanding the foregoing, nothing herein shall prohibit Executive
from (i) participating in trade associations or industry organizations which are
related to the business of the Company or engaging in charitable, civic or
political activities or (ii) subject to the prior approval of the Chairman of
the Board, (1) engaging in personal investment activities for Executive and
Executive’s family that do not give rise to any conflicts of interest with the
Company or its Affiliates or (2) accepting directorships unrelated to the
Company that do not give rise to any conflict of interests with the Company or
its Affiliates, in each case so long as the interests in (i) and (ii) above do
not interfere, individually or in the aggregate, with the performance of
Executive’s duties hereunder.  The Company acknowledges and approves the
 
 
 

--------------------------------------------------------------------------------

 

 
current activities of Executive as set forth on Schedule 1 hereto; provided,
however, that the activities in which Executive participates pursuant to
subsection (i) of the immediately preceding sentence do not require such
acknowledgment or approval.
 
2.           TERM.
 
(a)           Employment Term.  Executive’s employment under the terms and
conditions of this Agreement shall commence on the Effective Date.  Such
employment (or consultancy as provided in Section 2(b)) shall expire on the
fifth (5th) anniversary of the Effective Date (the “Term”); provided, however,
that the Term shall earlier expire immediately upon the termination of
Executive’s employment or consultancy (as applicable) pursuant to Section 5
hereof.  Notwithstanding anything to the contrary in this Agreement, at any time
during the Term, Executive may elect to resign his position as the CEO,
effective six (6) months following the date on which Executive provides written
notice of such election to the Board (the date such resignation is effective,
the “Transition Date” and the period from the Effective Date through the
Transition Date, the “Employment Term”).
 
(b)           Consulting Term.  Following the Transition Date, Executive shall
continue serving the Company for the remainder of the Term (the “Consulting
Term”) as an independent contractor in the capacity of consultant (a
“Consultant”) and will perform services at a level equal to 20% or less of the
average level of services performed by Executive during the 36 month period
prior to the Transition Date.  During the Consulting Term, Executive shall make
himself available to perform consulting services with respect to the businesses
conducted by the Company.  Such consulting services shall be related to such
matters as the Board may designate from time to time.  It is understood that
such consulting services will require Executive to, among other things, provide
consultation and advisory services regarding corporate governance practices and
procedures and business development matters, and to perform such other duties as
may reasonably be requested.  At all times during the Consulting Term, Executive
shall comply with reasonable requests for his consulting services and shall
devote reasonable time and his reasonable best efforts, skill and attention to
the performance of such consulting services, including travel reasonably
required in the performance of such consulting services.  During the Consulting
Term, Executive shall continue to be subject to the terms and conditions of this
Agreement.
 
3.           COMPENSATION.
 
(a)           Base Compensation.  In consideration of Executive’s full and
faithful satisfaction of Executive’s duties under this Agreement, the Company
agrees to pay to Executive base compensation for his services as follows:  (i)
during the Employment Term, a base salary in the amount of six hundred thousand
dollars ($600,000) per annum, or (ii) during the Consulting Term, a consulting
fee in the amount of three hundred thousand dollars ($300,000) per annum (as
applicable, the “Base Compensation”), in either case payable in such
installments as the Company pays its similarly placed employees or consultants,
as applicable (but not less frequently than each calendar month), subject to
customary employee contributions to any health, welfare and/or retirement
programs in which Executive is enrolled.  The Base Compensation may be increased
from time to time at the Board’s sole discretion, but except as
 
 
 
- 2 -

--------------------------------------------------------------------------------

 

 
expressly provided in clause (ii) of this Section 3(a), in no event shall the
Base Compensation be reduced without Executive’s approval.
 
(b)           Annual Bonus.  In addition to the Base Compensation, for each
calendar year ending during the Employment Term, Executive shall be eligible to
receive a bonus (“Annual Bonus”), subject to the terms of the Company’s
incentive compensation plan for senior executive officers as in effect from time
to time (the “Bonus Plan”), with a target Annual Bonus of six hundred thousand
dollars ($600,000) (the “Target Bonus”).
 
Notwithstanding anything in this Section 3(b) to the contrary, for the year in
which the Transition Date occurs, Executive shall be eligible to receive an
Annual Bonus, determined as follows:  if the Transition Date occurs (i) prior to
October 1st of such year, a pro-rated portion of the Annual Bonus (to the extent
earned under the terms of the Bonus Plan) based on the number of days in which
Executive served as the CEO during such year or (ii) on or after October 1st of
such year, an Annual Bonus (to the extent earned under the terms of the Bonus
Plan) based on the full year.  For the avoidance of doubt, Executive shall not
be eligible to receive an Annual Bonus for any calendar year commencing during
the Consulting Term.
 
The Annual Bonus shall be paid to Executive, in cash, no later than thirty (30)
days following completion of the Company’s audit for the applicable year, which
the Company shall endeavor in good faith to complete within three (3) months
following the last day of such year; provided, however, that in no event shall
the Annual Bonus be paid to Executive prior to January 1 or later than December
31 of the year following the year to which such Annual Bonus relates.
 
(c)           Restricted Stock Unit Grant.  Effective upon the Effective Date,
Executive shall receive a one-time grant of 500,000 restricted stock units of
the Company’s common stock.
 
(d)           Existing Restricted Stock Grants.  All grants of restricted stock
made to Executive prior to the Effective Date (the “Existing Grants”) shall
continue to be governed by the applicable terms of such grants; provided,
however, that service as a Consultant hereunder shall be deemed to be continued
employment for purposes of such restricted stock awards.
 
(e)           Withholding.  All taxable compensation payable to Executive
pursuant to this Agreement shall be subject to any applicable withholding taxes
and such other taxes as are required under Federal law or the law of any state
or governmental body to be collected with respect to compensation paid by the
Company to Executive.
 
4.           BENEFITS AND PERQUISITES.
 
(a)           Retirement and Welfare Benefits.  During the Employment Term,
Executive shall be eligible to participate in all benefit plans made available
to the Company’s senior executives, and during the Consulting Term, Executive
shall be eligible to participate in all benefit plans made available to the
Company’s similarly situated former executives.  In either case, the benefits
shall be subject to the applicable limitations and requirements imposed by the
terms of such benefit plans and shall be governed in all respects in accordance
with the terms of such plans as from time to time in effect.  Nothing in this
Section 4, however, shall require the
 
 
 
- 3 -

--------------------------------------------------------------------------------

 

 
Company to maintain any benefit plan or provide any type or level of benefits to
its current or former employees, including Executive.
 
(b)            Life Insurance.  During the Employment Term, the Company shall
provide Executive with basic life insurance benefits, up to a maximum of
$600,000, at no cost to Executive.
 
(c)            Paid Time Off.  During the Employment Term, Executive shall be
eligible to participate in the paid time off policy generally applicable to the
Company’s senior executives, as it may be amended from time to time.
 
(d)            Reimbursement of Expenses.  The Company shall reimburse Executive
for any expenses reasonably and necessarily incurred by Executive during the
Term in furtherance of Executive’s duties hereunder, including travel, meals and
accommodations, upon submission by Executive of vouchers or receipts and in
compliance with such rules and policies relating thereto as the Company may from
time to time adopt.
 
5.           TERMINATION.  Executive’s employment or consultancy, as applicable,
shall be terminated at the earliest to occur of the following:  (i) the end of
the Term, unless Executive agrees to continue employment or consultancy with the
Company on an at-will basis; (ii) the date on which the Board delivers written
notice that Executive is being terminated for “Disability” (as defined below);
or (iii) the date of Executive’s death.  In addition, Executive’s employment or
consultancy, as applicable, with the Company (or its successors) may be earlier
terminated (1) by the Company for “Cause” (as defined below), effective on the
date on which a written notice to such effect is delivered to Executive; (2) by
the Company at any time without Cause, effective on the date on which a written
notice to such effect is delivered to Executive or such other date as is
reasonably designated by the Company; (3) by Executive for “Good Reason” (as
defined below), effective thirty-one (31) days following the date on which a
written notice to such effect is delivered to the Company; or (4) by Executive
at any time, effective fourteen (14) days following the date on which a written
notice to such effect is delivered to the Company (or its successors).
 
(a)           For Cause Termination.  If Executive’s employment or consultancy,
as applicable, with the Company is terminated by the Company (or its successors)
for Cause, Executive shall not be entitled to any further compensation or
benefits other than, in each case if applicable as of the date of
termination:  (i) any accrued but unpaid Base Compensation (payable as provided
in Section 3(a)); (ii) any Annual Bonus earned but unpaid as of the date of
termination for any previously completed year, payable as set forth in Section
3(b) hereof; (iii) reimbursement for any business expenses properly incurred by
Executive prior to the date of termination in accordance with Section 4(d)
hereof, payable on the Company’s first regularly scheduled payroll date which
occurs at least ten (10) days after the date of termination; and (iv) vested
benefits, if any, to which Executive may be entitled under the Company’s
employee benefit plans as of the date of termination (collectively, the “Accrued
Benefits”).  For the avoidance of doubt, the Existing Grants shall be treated as
provided in the applicable equity incentive plan and award agreement governing
such awards.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 

 
(b)           Termination by the Company without Cause or by Executive for Good
Reason.  If Executive’s employment or consultancy, as applicable, is terminated
by the Company (or its successors) other than for Cause or by Executive for Good
Reason prior to the end of the Term, then Executive shall be entitled, upon (i)
Executive’s execution and non-revocation of a general release of claims in a
form satisfactory to the Company within thirty (30) days following the date of
termination (the “Release”) and (ii) Executive’s continued compliance with the
restrictive covenants set forth in Section 6 hereto and in any other agreement
or agreements between Executive and the Company or to which Executive is a
party, including, without limitation, any restricted stock agreement between the
Company and Executive) and all other applicable ongoing obligations to which
Executive is subject as of the date of termination, to, in each case if
applicable as of the date of termination:
 
(i) the Accrued Benefits;
 
(ii) continuation of his then-current Base Compensation for the lesser of (1)
twenty-four (24) months following the date of such termination or (2) the
remainder of the Term, in either case payable in the same manner as provided in
Section 3(a) hereof;
 
(iii) in lieu of any Annual Bonus to be provided pursuant to Section 3(b)
hereof, an Annual Bonus (to the extent earned under the terms of the Bonus Plan)
for the year of termination, pro-rated based on the number of days in which
Executive served as the CEO during such year and payable as set forth in Section
3(b) hereof; provided, however, that if such termination occurs on or after
October 1st, the amount of such Annual Bonus shall not be subject to proration;
 
(iv) to the extent Executive is then eligible for, and elects, continuation of
health care coverage under COBRA, the Company shall, for the length of the COBRA
coverage period, pay an amount of Executive’s applicable health care premiums
such that Executive’s monthly premiums are equal to those of the Company’s
then-current employees or former employees, as applicable; and
 
(v) the treatment of the Existing Grants as provided in the applicable equity
incentive plan and award agreement governing such awards.
 
For purposes of clarification, in no event shall Executive be entitled to any
amounts under this Section 5(b) upon a termination of employment if Executive
continues to perform services as a Consultant hereunder as contemplated by
Section 2(b).
 
(c)           Death or Disability.  If Executive’s employment or consultancy, as
applicable, is terminated by reason of Executive’s death or Disability prior to
the end of the Term, in lieu of any other payments or benefits, Executive (or
Executive’s beneficiary or estate, as applicable) shall be entitled to the
Accrued Benefits.  For the avoidance of doubt, the Existing Grants shall be
treated as provided in the applicable equity incentive plan and award agreement
governing such awards.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 


 
(d)           Voluntary Resignation by Executive without Good Reason.  If
Executive voluntarily resigns his employment or consultancy without Good Reason
during the Term, then Executive shall be entitled to, subject to the execution
and non-revocation of the Release and in either case if applicable as of the
date of termination:  (i) the Accrued Benefits and (ii) in lieu of any Annual
Bonus to be provided pursuant to Section 3(b) hereof, an Annual Bonus (to the
extent earned under the terms of the Bonus Plan) for the year of termination,
pro-rated based on the number of days in which Executive served as the CEO
during such fiscal year and payable as set forth in Section 3(b) hereof;
provided, however, that if such termination occurs on or after October 1st, the
amount of such Annual Bonus shall not be subject to proration.  For the
avoidance of doubt, the Existing Grants shall be treated as provided in the
applicable equity incentive plan and award agreement governing such awards.
 
(e)           Definitions.  For purposes of this Agreement:
 
“Affiliate” means an affiliate of the Company (or other referenced entity, as
the case may be) as defined in Rule 12b-2 promulgated under Section 12 of the
Securities Exchange Act of 1934, as amended.
 
“Cause” means (i) conviction of, or guilty plea concerning or confession of any
felony, (ii) any act of dishonesty committed by Executive in connection with the
Company’s or its subsidiaries’ business, (iii) any material breach by Executive
of this Agreement, after written notice thereof from the Board is given in
writing and such breach is not cured to the satisfaction of the Company within a
reasonable period of time (not greater than thirty (30) days) under the
circumstances; (iv) any material breach of any reasonable and lawful rule or
directive of the Company; (v) the gross or willful neglect of duties or gross
misconduct by Executive; or (vi) the habitual use of drugs or habitual,
excessive use of alcohol to the extent that any of such uses in the Board’s good
faith determination materially interferes with the performance of Executive’s
duties under this Agreement.
 
“Disability” means, as determined by the Board in good faith, Executive’s
inability, due to disability or incapacity, to perform all of Executive’s duties
hereunder on a full-time basis for (i) periods aggregating one hundred eighty
(180) days, whether or not continuous, in any continuous period of three hundred
and sixty five (365) days or, (ii) where Executive’s absence is adversely
affecting the performance of the Company in a significant manner, periods
greater than ninety (90) days and Executive is unable to resume Executive’s
duties on a full time basis within ten (10) days of receipt of written notice of
the Board’s determination under this clause (ii).


“Good Reason” means the occurrence, without the express prior written consent of
Executive, of any of the following circumstances, unless such circumstances are
fully corrected by the Company within thirty (30) days following written
notification by Executive (which written notice must be delivered within thirty
(30) days of Executive’s becoming aware of the occurrence of such circumstances)
that Executive intends to
 

 
 
- 6 -

--------------------------------------------------------------------------------

 

 
terminate Executive’s employment for one of the reasons set forth below:  (i)
the failure by the Company to pay to Executive any portion of Executive’s Base
Compensation or Annual Bonus, if applicable, within thirty (30) days following
the date such compensation is due; (ii) the relocation of Executive’s principal
office at the Company to a location outside a fifty (50) mile radius from
Executive’s principal office location as of the Effective Date; or (iii) during
the Employment Term, Executive is assigned duties, compensation or
responsibilities that are materially and significantly reduced with respect to
the scope or nature of the duties, compensation and/or responsibilities
associated with Executive’s position as of immediately after the Effective
Date.  Notwithstanding the foregoing, a termination by Executive for “Good
Reason” shall not be deemed to have occurred by virtue of changes in Executive’s
duties, benefits or responsibilities resulting upon (or shortly thereafter) (i)
the consummation of any transaction or series of integrated transactions
immediately following which the holders of the common stock of the Company
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions or (ii) the Transition Date.
 
(f)           Resignation as Officer or Director.  Upon a termination of
employment or consultancy for any reason, unless requested otherwise by the
Company, Executive shall resign each position (if any) that Executive then holds
as an officer of the Company or as an officer or director of any of the
Company’s subsidiaries.  Executive’s execution of this Agreement shall be deemed
the grant by Executive to the officers of the Company of a limited power of
attorney to sign in Executive’s name and on Executive’s behalf any such
documentation as may be required to be executed solely for the limited purposes
of effectuating such resignations.
 
(g)           Section 409A.  It is intended that (i) each installment of the
payments provided under this Agreement is a separate “payment” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) the payments satisfy, to the greatest extent possible, the exemptions from
the application of Section 409A of the Code provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v).  Notwithstanding
anything contained to the contrary in this Agreement, to the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A of
the Code, Executive shall not be considered to have terminated employment with
the Company for purposes of this Agreement and no payments shall be due to
Executive under Section 5 of this Agreement until Executive would be considered
to have incurred a “separation from service” (as such term is defined under
Treasury Regulation 1.409A-1(h)) with the Company (relating to his employment or
service as a Consultant, as applicable).  Notwithstanding anything to the
contrary in this Agreement, if the Company determines (1) that on the date
Executive’s employment with the Company terminates or at such other time that
the Company determines to be relevant, Executive is a “specified employee” (as
such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the Company
and (2) that any payments to be provided to Executive pursuant to this Agreement
are or may become subject to the additional tax under Section 409A(a)(1)(B) of
the Code or any other taxes or penalties imposed under Section 409A of the Code,
if provided at the time otherwise required under this Agreement, then such
payments shall be delayed until the date that is six (6) months after the date
of Executive’s “separation from service” (as such term is
 
 
 
- 7 -

--------------------------------------------------------------------------------

 

 
defined under Treasury Regulation 1.409A-1(h)) with the Company, or, if earlier,
the date of Executive’s death.  Any payments delayed pursuant to this Section
5(g) shall be made in a lump sum on the first day of the seventh (7th) month
following Executive’s “separation from service” (as such term is defined under
Treasury Regulation 1.409A-1(h)), or, if earlier, the date of Executive’s
death.  In addition, to the extent that any reimbursement, fringe benefit or
other, similar plan or arrangement in which Executive participates during the
Term or thereafter provides for a “deferral of compensation” within the meaning
of Section 409A of the Code, (x) the amount eligible for reimbursement or
payment under such plan or arrangement in one (1) calendar year may not affect
the amount eligible for reimbursement or payment in any other calendar year
(except that a plan providing medical or health benefits may impose a generally
applicable limit on the amount that may be reimbursed or paid), and (y) subject
to any shorter time periods provided herein or the applicable plans or
arrangements, any reimbursement or payment of an expense under such plan or
arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred.
 
6.           COVENANTS.  Executive acknowledges that during the period of his
employment and consultancy with the Company or any subsidiary, he shall have
access to the Company’s “Confidential Information” (as defined below) and will
meet and develop relationships with the Company’s potential and existing
suppliers, financing sources, clients, customers and employees.
 
(a)           Noncompetition.  Executive agrees that during the period of his
employment and consultancy with the Company and for the two (2) year period
immediately following the later of the date of termination of Executive’s
employment or consultancy with the Company or any subsidiary for any reason or
for no reason, Executive shall not directly or indirectly, either as a
principal, agent, employee, employer, consultant, partner, shareholder of a
closely held corporation or shareholder in excess of five percent (5%) of a
publicly traded corporation, corporate officer or director, or in any other
individual or representative capacity, engage or otherwise participate in any
manner or fashion in any business that is a Competing Business in the Area (each
as defined below).  Executive further covenants and agrees that this restrictive
covenant is reasonable as to duration, terms and geographical area and that the
same protects the legitimate interests of the Company and its Affiliates,
imposes no undue hardship on Executive, is not injurious to the public, and that
any violation of this restrictive covenant shall be specifically enforceable in
any court with jurisdiction upon short notice.  Solely for purposes of this
paragraph (a):  “Area” means a fifteen (15) mile radius of any senior living
facility owned, managed or operated by the Company (or its successor) at the
time Executive’s employment or consultancy, as applicable, is terminated; and
“Competing Business” means the business of owning, operating or managing senior
living facilities having gross annualized revenues of at least $35 million or
owning, operating or managing, in the aggregate, at least 1,000 units/beds
provided that at least 750 units/beds owned, operated or managed by such
business are located within the Area.
 
(b)           Solicitation of Employees, Etc.  Executive agrees that during the
period of his employment and consultancy with the Company and for the two (2)
year period immediately following the later of the date of termination of
Executive’s employment or consultancy with the Company or any subsidiary for any
reason or for no reason, Executive shall not, directly or
 
 
 
- 8 -

--------------------------------------------------------------------------------

 

 
indirectly, (i) solicit or induce any officer, director, employee, agent or
consultant of the Company or any of its successors, assigns, subsidiaries or
Affiliates to terminate his, her or its employment or other relationship with
the Company or its successors, assigns, subsidiaries or Affiliates, or otherwise
encourage any such person or entity to leave or sever his, her or its employment
or other relationship with the Company or its successors, assigns, subsidiaries
or Affiliates, for any other reason or (ii) hire any individual who left the
employ of the Company or any of its Affiliates during the immediately preceding
one (1) year period.
 
(c)           Solicitation of Clients, Etc.  Executive agrees that during the
period of his employment and consultancy with the Company and for the two (2)
year period immediately following the later of the date of termination of
Executive’s employment or consultancy with the Company or any subsidiary for any
reason or for no reason, Executive shall not, directly or indirectly, solicit or
induce (i) any customers or clients of the Company or its successors, assigns,
subsidiaries or Affiliates or (ii) any vendors, suppliers or consultants then
under contract to the Company or its successors, assigns, subsidiaries or
Affiliates, to terminate his, her or its relationship with the Company or its
successors, assigns, subsidiaries or Affiliates, or otherwise encourage such
customers or clients, or vendors, suppliers or consultants then under contract,
to terminate his, her or its relationship with the Company or its successors,
assigns, subsidiaries or Affiliates, for any other reason.  Nothing in this
paragraph applies to those customers, clients, vendors, suppliers, or
consultants who did not conduct business with the Company, or its successors,
assigns, subsidiaries or Affiliates, during Executive’s employment and
consultancy with the Company.
 
(d)           Disparaging Comments.  Executive agrees that during the period of
Executive’s employment and consultancy with the Company and at all times
thereafter, Executive shall not make any disparaging or defamatory comments
regarding the Company or its Affiliates or, after termination of his employment
or consultant relationship with the Company, make any comments concerning any
aspect of the termination of their relationship.  The obligations of Executive
under this paragraph shall not apply to disclosures required by applicable law,
regulation or order of any court or governmental agency.
 
Nothing contained in this Section 6 shall limit any common law or statutory
obligation that Executive may have to the Company or any of its Affiliates.  For
purposes of all provisions of this Section 6, the “Company” refers to the
Company and any incorporated or unincorporated Affiliates of the Company,
including any entity which becomes Executive’s employer as a result of any
reorganization or restructuring of the Company for any reason.
 
(e)           Confidentiality.  All books of account, records, systems,
correspondence, documents, and any and all other data, in whatever form,
concerning or containing any reference to the works and business of the Company
or its Affiliates shall belong to the Company and shall be given up to the
Company whenever the Company requires Executive to do so.  Executive agrees that
Executive shall not at any time during the term of Executive’s employment or
consultancy or thereafter, without the Company’s prior written consent, disclose
to any person (individual or entity) any information or any trade secrets, plans
or other information or data, in whatever form, (including, without limitation,
(i) any financing strategies and practices, pricing information and methods,
training and operational procedures, advertising, marketing, and sales
 
 
 
- 9 -

--------------------------------------------------------------------------------

 

 
information or methodologies or financial information and (ii) any “Proprietary
Information” (as defined below)), concerning the Company’s or any of its
affiliated companies’ or customers’ practices, businesses, procedures, systems,
plans or policies (collectively, “Confidential Information”), nor shall
Executive utilize any such Confidential Information in any way or communicate
with or contact any such customer other than in connection with Executive’s
employment by or consultancy with the Company.  Executive hereby confirms that
all Confidential Information constitutes the Company’s exclusive property, and
that all of the restrictions on Executive’s activities contained in this
Agreement and such other nondisclosure policies of the Company are required for
the Company’s reasonable protection.  Confidential Information shall not include
any information that has otherwise been disclosed to the public not in violation
of this Agreement.  This confidentiality provision shall survive the termination
of this Agreement and shall not be limited by any other confidentiality
agreements entered into with the Company or any of its Affiliates.
 
Executive agrees that Executive shall promptly disclose to the Company in
writing all information and inventions generated, conceived or first reduced to
practice by him alone or in conjunction with others, during or after working
hours, while employed by or a consultant to the Company (all of which is
collectively referred to herein as “Proprietary Information”); provided,
however, that such Proprietary Information shall not include (i) any information
that has otherwise been disclosed to the public not in violation of this
Agreement or (ii) general business knowledge and work skills of Executive, even
if developed or improved by Executive while employed by or a consultant to the
Company.  All such Proprietary Information shall be the exclusive property of
the Company and is hereby assigned by Executive to the Company.  Executive’s
obligation relative to the disclosure to the Company of such Proprietary
Information shall continue beyond Executive’s termination of employment and
Executive shall, at the Company’s expense, give the Company all assistance it
reasonably requires to perfect, protect and use its right to the Proprietary
Information.
 
(f)           Acknowledgement.  Executive agrees and acknowledges that each
restrictive covenant in this Section 6 is reasonable as to duration, terms and
geographical area and that the same protects the legitimate interests of the
Company and its Affiliates, imposes no undue hardship on Executive, is not
injurious to the public, and that, notwithstanding any provision in this
Agreement to the contrary, any violation of this restrictive covenant shall be
specifically enforceable in any court with jurisdiction upon short
notice.  Executive agrees and acknowledges that a portion of the compensation
paid to Executive under this Agreement will be paid in consideration of the
covenants contained in this Section 6, the sufficiency of which consideration is
hereby acknowledged.  If any provision of this Section 6 as applied to Executive
or to any circumstance is adjudged by a court with jurisdiction upon short
notice to be invalid or unenforceable, the same shall in no way affect any other
circumstance or the validity or enforceability of any other provisions of this
Section 6.  If the scope of any such provision, or any part thereof, is too
broad to permit enforcement of such provision to its full extent, Executive
agrees that the court making such determination shall have the power to reduce
the duration and/or area of such provision, and/or to delete specific words or
phrases, and in its reduced form, such provision shall then be enforceable and
shall be enforced.  Executive agrees and acknowledges that the breach of this
Section 6 will cause irreparable injury to the Company and upon breach of any
provision of this Section 6, the Company shall be entitled to injunctive relief,
 
 
 
- 10 -

--------------------------------------------------------------------------------

 

 
specific performance or other equitable relief by any court with jurisdiction
upon short notice; provided, however, that this shall in no way limit any other
remedies which the Company may have (including, without limitation, the right to
seek monetary damages).  Each of the covenants in this Section 6 shall be
construed as an agreement independent of any other provisions in this Agreement.
 
7.           SECTION 280G.
 
(a)            Notwithstanding anything in this Agreement to the contrary, in
the event that any payment or benefit received or to be received by Executive
(including any payment or benefit received in connection with a “Change in
Control” (as defined in the Brookdale Senior Living Inc. Omnibus Stock Incentive
Plan) or the termination of Executive’s employment or consultancy, whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits being hereinafter referred to as the
“Total Payments”) would not be deductible (in whole or part) by the Company or
any of its subsidiaries or Affiliates making such payment or providing such
benefit as a result of Section 280G of the Code, then, to the extent necessary
to make such portion of the Total Payments deductible (and after taking into
account any reduction in the Total Payments provided by reason of Section 280G
of the Code in such other plan, arrangement or agreement), the portion of the
Total Payments that do not constitute deferred compensation within the meaning
of Section 409A of the Code shall first be reduced (if necessary, to zero), and
all other Total Payments shall thereafter be reduced (if necessary, to zero).
 
(b)            For purposes of this limitation, (i) no portion of the Total
Payments the receipt or enjoyment of which Executive shall have waived at such
time and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to Executive and selected by the
accounting firm which was, immediately prior to the Change in Control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code, including by
reason of Section 280G(b)(4)(A) of the Code; (iii) the severance payments
payable to Executive pursuant to Section 5 hereof shall be reduced only to the
extent necessary so that the Total Payments (other than those referred to in
clauses (i) or (ii) of this paragraph) in their entirety constitute reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4)(B) of the Code or are otherwise not subject to disallowance as
deductions by reason of Section 280G of the Code, in the opinion of Tax Counsel;
and (iv) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Auditor in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.
 
(c)            If it is established pursuant to a final determination of a court
of competent jurisdiction or an Internal Revenue Service proceeding that,
notwithstanding the good faith of Executive and the Company in applying the
terms of this Section 7, the Total Payments paid to or for Executive’s benefit
are in an amount that would result in any portion of such Total Payments being
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then, if such repayment would result in (i) no portion of the remaining
Total Payments
 
 
 
 
- 11 -

--------------------------------------------------------------------------------

 

 
being subject to the Excise Tax and (ii) a dollar-for-dollar reduction in
Executive’s taxable income and wages for purposes of federal, state and local
income and employment taxes, the Executive shall have an obligation to pay the
Company upon demand an amount equal to the sum of (x) the excess of the Total
Payments paid to or for Executive’s benefit over the Total Payments that could
have been paid to or for Executive’s benefit without any portion of such Total
Payments being subject to the Excise Tax; and (y) interest on the amount set
forth in clause (x) of this sentence at the rate provided in Section
1274(b)(2)(B) of the Code from the date of Executive’s receipt of such excess
until the date of such payment.
 
8.            ASSIGNMENT.  This Agreement, and all of the terms and conditions
hereof, shall bind the Company and its successors and assigns and shall bind
Executive and Executive’s heirs, executors and administrators.  No transfer or
assignment of this Agreement shall release the Company from any obligation to
Executive hereunder.  Neither this Agreement, nor any of the Company’s rights or
obligations hereunder, may be assigned or otherwise subject to hypothecation by
Executive, and any such attempted assignment or hypothecation shall be null and
void.  The Company may assign the rights and obligations of the Company
hereunder, in whole or in part, to any of the Company’s subsidiaries, Affiliates
or parent corporations, or to any other successor or assign in connection with
the sale of all or substantially all of the Company’s assets or stock or in
connection with any merger, acquisition and/or reorganization, provided the
assignee assumes the obligations of the Company hereunder.
 
9.           GENERAL.
 
(a)           Notices.  Any notices provided hereunder must be in writing and
shall be deemed effective upon the earlier of one (1) business day following
personal delivery (including personal delivery by telecopy or telex), or the
third (3rd) business day after mailing by first class mail to the recipient at
the address indicated below:
 
To the Company:


General Counsel
Brookdale Senior Living Inc.
111 Westwood Place
Suite 200
Brentwood, TN 37027


with a copy which shall not constitute notice to:


Randal Nardone
Fortress Investment Group
1345 Avenue of the Americas
46th Floor
New York, NY 10105
 
To Executive:

 
 
- 12 -

--------------------------------------------------------------------------------

 

 
W. E. Sheriff
At the address shown in the Company’s personnel records


with a copy which shall not constitute notice to:


Donald I. N. McKenzie
4015 Hillsboro Pike
Suite 210
Nashville, TN 37215
 
or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.
 
(b)           Severability.  Any provision of this Agreement which is deemed by
a court of competent jurisdiction to be invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction and subject to this paragraph be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction.  If any covenant
should be deemed invalid, illegal or unenforceable by a court of competent
jurisdiction because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.
 
(c)           Entire Agreement.  This document, together with all restrictive
covenants in any and all agreements between Executive and the Company or to
which Executive is a party (other than any such provisions contained in the
Original Agreement) constitute the final, complete, and exclusive embodiment of
the entire agreement and understanding between the parties related to the
subject matter hereof and except as otherwise explicitly set forth in this
Agreement, supersedes and preempts any prior or contemporaneous understandings,
agreements, or representations by or between the parties, written or oral,
including but not limited to the Original Agreement, which is hereby terminated
and superseded in its entirety.
 
(d)           Counterparts.  This Agreement may be executed on separate
counterparts, any one (1) of which need not contain signatures of more than one
(1) party, but all of which taken together will constitute one and the same
agreement.
 
(e)           Amendments.  No amendments or other modifications to this
Agreement may be made except by a writing signed by all parties.  No amendment
or waiver of this Agreement requires the consent of any individual, partnership,
corporation or other entity not a party to this Agreement.  Nothing in this
Agreement, express or implied, is intended to confer upon any third person any
rights or remedies under or by reason of this Agreement.
 
(f)           Choice of Law.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by the laws of
the State of Tennessee without giving effect to principles of conflicts of law
of such state.

 
 
- 13 -

--------------------------------------------------------------------------------

 

 
(g)           Survivorship.  The provisions of this Agreement necessary to carry
out the intention of the parties as expressed herein shall survive the
termination or expiration of this Agreement.
 
(h)           Waiver.  The waiver by either party of the other party’s prompt
and complete performance, or breach or violation, of any provision of this
Agreement shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the failure by any party hereto to exercise any right
or remedy which it may possess hereunder shall not operate nor be construed as a
bar to the exercise of such right or remedy by such party upon the occurrence of
any subsequent breach or violation.  No waiver shall be deemed to have occurred
unless set forth in a writing executed by or on behalf of the waiving party.  No
such written waiver shall be deemed a continuing waiver unless specifically
stated therein, and each such waiver shall operate only as to the specific term
or condition waived and shall not constitute a waiver of such term or condition
for the future or as to any act other than that specifically waived.
 
(i)           Captions.  The captions of this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision hereof.
 
(j)           Construction.  The parties acknowledge that this Agreement is the
result of arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel.  Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.


(k)           Arbitration.  Except as necessary for the Company and its
subsidiaries, Affiliates, successors or assigns or Executive to specifically
enforce or enjoin a breach of this Agreement, the parties agree that any and all
disputes that may arise in connection with, arising out of or relating to this
Agreement, or any dispute that relates in any way, in whole or in part, to
Executive’s services on behalf of the Company or any subsidiary, the termination
of such services or any other dispute by and between the parties or their
subsidiaries, Affiliates, successors or assigns, shall be submitted to binding
arbitration in Nashville, Tennessee according to the National Employment Dispute
Resolution Rules and procedures of the American Arbitration Association.  The
parties agree that each party shall bear its or his own expenses incurred in
connection with any such dispute.  This arbitration obligation extends to any
and all claims that may arise by and between the parties or their subsidiaries,
Affiliates, successors or assigns, and expressly extends to, without limitation,
claims or causes of action for wrongful termination, impairment of ability to
compete in the open labor market, breach of an express or implied contract,
breach of the covenant of good faith and fair dealing, breach of fiduciary duty,
fraud, misrepresentation, defamation, slander, infliction of emotional distress,
disability, loss of future earnings, and claims under the United States
Constitution, and applicable state and federal fair employment laws, federal and
state equal employment opportunity laws, and federal and state labor statutes
and regulations, including, but not limited to, the Civil Rights Act of 1964, as
amended, the Fair Labor Standards Act, as amended, the Americans With
Disabilities Act of 1990, as amended, the Rehabilitation Act of 1973, as
amended, the Employee Retirement

 
 
 
 
- 14 -

--------------------------------------------------------------------------------

 

 
Income Security Act of 1974, as amended, the Age Discrimination in Employment
Act of 1967, as amended, and any other state or federal law.
 
10.           EXECUTIVE REPRESENTATION AND ACCEPTANCE.  By signing this
Agreement, Executive hereby represents that Executive is not currently under any
contractual obligation to work for another employer and that Executive is not
restricted by any agreement or arrangement from entering into this Agreement and
performing Executive’s duties hereunder.
 
[Remainder of page is left blank intentionally]
 

 
 
- 15 -

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.
 



 
BROOKDALE SENIOR LIVING INC.
         
By:
   /s/ T. Andrew Smith
     
Name:
T. Andrew Smith
     
Title:
Executive Vice President
 








 
EXECUTIVE
         
   /s/ W. E. Sheriff
   
W. E. Sheriff
 

 
 
 

- 16 -
 
 
 
 